Title: From John Quincy Adams to Charles Francis Adams, 30 January 1822
From: Adams, John Quincy
To: Adams, Charles Francis




My dear Son.
Washington 30 January 1822.


You are well aware, because you have mentioned it in more than one of your letters to this place, with how much sorrow I have learnt that at the close of the first term of your studies at the University you were found upon the scale of scholarship among the very lowest in your Class. At the same time it is said that nothing exceptionable has been observed in your personal deportment. That you have not been remarkable for idleness or dissipation, nor addicted to company keeping and lounging That you have rather appeared to be of a studious turn and fond of reading books even of useful knowledge That ardent affection for you and those anxious wishes for your future welfare which are among the deepest sentiments of my heart, have prompted me at once to devise apologies for you and to seek a remedy for the evil which has given me so much, and I hope yourself so much mortification. I am indeed convinced that you had not been properly prepared for admission to the University and that you should have had at least one year more of previous study before you entered—You would even then have been a full year in advance of the age at which either of your brothers entered. The studies upon which you have entered with your Class are therefore  too hard for you and you can not keep pace with your classmates of riper age and more perfect preparation. An obvious remedy for this would be that you should now voluntarily withdraw from the Class, resume your studies of Greek Latin and Algebra with a private instructor until next Commencement, and then enter with the Class of the present year—Believing myself that this would be greatly for your advantage, I propose it to you as an expedient to relieve you from the difficulty of your situation; or if you prefer it, you may continue in the class until Commencement, pursuing the studies of the year as well as you can; and then voluntarily descend to the next class, and go through the Freshman year again. I know that either of these plans will require a considerable sacrifice of your pride, I do not intend to controul your inclination in proposing them to you; but I must repeat to you what I sometime since wrote to your brother John—the advantages of education are the best, if not the only inheritance that I can bestow upon my children; to improve those advantages depends upon themselves and not upon me. The means of acquirement which you possess at the University can be enjoyed no where else. If they slip through your hands there they can never be retrieved. If they now escape your grasp because the developement of your faculties has not yet opened your mind sufficiently to receive them, it is vastly more important to you that you should devote one year more to the effectual acquisition of them, than that you should definitively lose them for the sake of saving one year of time—I leave the determination of this matter to the result of your own reflections and pass to another consideration.
It is but one half year since the standing of your brother John in his Class was not much better than yours is now in your own—In the compass of that half year, he has risen upon the general score to 24—and upon the special studies of the term to 19. His advancement has surpassed my most sanguine expectations and equalled my most fervant wishes. His reputation both with the Government and with his Class has risen still more than upon the list, and I have nothing to ask of him but to persevere. If he does I want no Soothsayer to tell me that he will be graduated if not at the very head of his class, at least among the first five upon the list—John was amply prepared for admission before he entered.—The cause of his debasement was idleness or neglect of his proper studies The cause of his recovery has been his application to them—He has yet three half yearly lists to go through Let him in those eighteen months only pass as many names as he has already outstripped in one half year and he will come out with the third part of his class, and I expect no less. I cannot expect so much from you, for the reason that I have given because you have not been adequately fitted.—But you have more time to accomplish the task—You can at least make the Experiment for the next half year—Devote yourself to your proper studies, and indulge yourself less in miscellaneous reading. If with suitable application you rise but one half so much in your class as John has risen within the same length of time in his, I shall be content to have you continue in it nor am I altogether without hopes that you may. I am informed that even at the close of the last term after you had been advised of the necessity of making some exertions there was a perceptible improvement in your recitations. I can not relinquish the hope that you will follow the example of your brother and acquire a standing which will not fix a stigma upon your name.
I desire you to read this letter more than once—to reflect upon it very seriously—and to write me your answer to it with full deliberation—I will never require of you or either of my sons, any thing more than you and each of you are able to perform. I shall always sympathise with the vicissitudes of your condition whether in failure or in success—I shall blush for shame at every disgrace you incur and exult with joy at every distinction you may attain.—It is in your power to fill my bosom with anguish or with delight—Charles, you have not an ungenerous nor an ungrateful disposition—You will never again suffer me to be told that in a Class of 59 your name on the roll of scholarship stands at number 51.—Give your time to the study of your lessons and if you find them invincibly hard, resolve at once to withdraw from the race which you can not maintain, and take a new starting place upon the field. I leave the alternative with you to rise in the Class of which you are now a member or to sink into that which will succeed always assuring you of the never failing affection of / your Father.






